PER CURIAM.
This is an appeal by the plaintiffs in the Circuit Court from an adverse summary judgment in an action for negligence.
The judgment at issue in this case involves only the defendant L. C. Morris, Inc., a subcontractor engaged to perform excavation and drainage in connection with certain road repairs on W. 9th Street and W. 2nd Avenue, in the City of Hialeah.
Summarized, the plaintiffs’ complaint charged that a stop sign controlling the northbound traffic on W. 2nd Avenue was down, and the defendant was negligent in replacing or re-erecting the sign.
We have examined the facts of this case as set forth in the plaintiffs’ brief, and it is our conclusion that the trial judge was correct in determining that there is no genuine issue of material fact.
We think this case is closely analogous to the facts in Dickerson, Inc. v. Buckley, *546Fla.App.1972, 261 So.2d 570, in which it was held no duty existed on the defendant’s part to maintain a city stop sign in place, absent some showing that the defendant caused the sign to be removed.
Therefore, for the reasons stated, the judgment appealed is affirmed.
Affirmed.